Citation Nr: 0532179	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance (DEA) 
benefits pursuant to 38 U.S.C. Chapter 35.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran had active service from February 1946 to 
September 1947.  He died in December 2001.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant testified at a hearing before a local Hearing 
Officer at the RO in October 2003.  A transcript of that 
proceeding is on file.  

This case was previously before the Board and was remanded in 
May 2004 to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  

Other matter

The appellant's appeal also originally included a claim for 
accrued benefits.  This additional issue was the subject of a 
separate, final Board decision in May 2004 and accordingly 
will not be further discussed in this decision.  
See 38 C.F.R. § 20.1100 (2005).  




FINDINGS OF FACT

1.  The veteran died in December 2001.  The immediate cause 
of his death was 
end-stage cardiomyopathy due to atherosclerosis with a 
significant condition of renal failure.  

2.  At the time of the veteran's death, service connection 
was in effect for paranoid schizophrenia - evaluated as 50 
percent disabling.

3.  The evidence does not establish that a service-connected 
disability, including any associated medications, caused or 
contributed materially or substantially to the veteran's 
death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).

2.  The claim of entitlement to DEA benefits pursuant to 
Title 38, United States Code, Chapter 35 is without legal 
merit.  38 C.F.R. § 3.807 (2005); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) (VCAA) [codified as amended 
at 38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the March 2003 Statement of the Case (SOC) 
and the November 2003 and July 2005 Supplemental Statements 
of the Case (SSOCs) of the pertinent laws and regulations, of 
the need to submit additional evidence on her claims, and of 
the particular deficiencies in the evidence with respect to 
her claims.  

More significantly, letters were sent to the appellant in 
August 2002, May 2004, and November 2004 that were 
specifically intended to address the requirements of the 
VCAA.  The letters enumerated what the evidence must show to 
establish entitlement to service-connected death benefits - 
namely, the cause of death; an injury, disease or other event 
in service; and a relationship between the cause of death and 
the in-service injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2002 VCAA letter, the RO notified the appellant that 
"We will try to help you get such things as medical records, 
employment records, or records from other Federal agencies. [   
] We will also assist you by getting a medical opinion if we 
decide it's necessary to make a decision on your claim."  
See the August 23, 2002 letter, page 2.  The May 2004 VCAA 
letter notified the appellant that VA was responsible for 
getting "Relevant records held by any Federal Agency.  This 
may include medical records from the military, from 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  See the May 21, 2004 letter, page 4.  
The RO also informed the appellant that VA will make 
reasonable efforts to get "Relevant records not held by any 
Federal Agency.  This may include medical records from State 
or local governments, private doctors and hospitals, or 
current or former employers."  Id.  This information was 
reiterated in the November 2004 letter.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the August 2002, May 2004 and November 2004 VCAA 
letters advised the appellant to give the RO enough 
information about relevant records so the RO could request 
them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the May 2004 and November 
2004 letters informed the appellant:  "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

The Board therefore finds that the August 2002, May 2004 and 
November 2004 letters, the March 2003 SOC, and the November 
2003 and July 2005 SSOCs properly notified the appellant of 
the information and medical evidence, not previously provided 
to VA that is necessary to substantiate the claims, 
and properly indicated which information and evidence is to 
be provided by the appellant and which VA would attempt to 
obtain on her behalf.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II), the Court held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the appellant was a sent letter 
pertaining to the VCAA in August 2002, prior to the 
November 2002 adjudication of her claims.  So this was in 
accordance with the holding in Pelegrini II.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records and a VA 
medical opinion.  

The Board finds that the May 2004 remand instructions have 
been complied with and the appellant has not contended 
otherwise.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.].  In the May 2004 remand, the Board instructed 
the RO to obtain completed release forms for physicians the 
appellant had testified treated the veteran ("Drs. H.W. 
Harvey, Harris, Luck, Shah, and Erasmo").  In a June 2004 
statement, the appellant notified VA that the physicians were 
deceased and that medical records were no longer available.  
Received in July 2004 were treatment records from the VA 
Medical Center (VAMC) in Salem, Virginia.  In July 2005, VA 
obtained a medical opinion addressing matters raised by the 
appellant.  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The appellant has not identified any outstanding evidence.  
In July 2004, she indicated that she had forwarded all 
records in her possession.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 
38 C.F.R. § 3.103 (2004).  As noted in the Introduction, she 
testified before a Hearing Officer at the RO in October 2003.  

Accordingly, the Board will proceed to decisions on the 
merits.

1.  Entitlement to service connection for the cause of the 
veteran's death.  

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).



Service connection may also be granted for certain diseases, 
including cardiovascular-renal disease, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  
This presumption, however, is rebuttably by probative 
evidence to the contrary.

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2004).

In order to prevail on the issue of service connection for 
cause of death there must be: (1) evidence of death; (2) 
medical evidence of in-service disease or injury or a 
service-connected disability; and (3) medical evidence of a 
nexus between an in-service injury or disease, or a service-
connected disability, and the veteran's death.  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).



Factual background

The veteran's service medical records are negative for 
diagnosis of a heart or kidney condition.  The records show 
that when hospitalized in May 1947 for psychiatric 
disability, he had a blood pressure reading of 153/90.  All 
other blood pressure readings during service were within 
normal limits and the first indication of a borderline or 
elevated blood pressure reading after military service is 
reflected in an April 1969 statement from Dr. H.W. Harvey.  
It states the veteran's blood pressure was 160/100 and that 
the diagnoses included mild hypertension.  The evidence on 
file shows the veteran developed cardiovascular disease 
much later, in the 1990s.  

Concerning kidney problems, VA outpatient treatment records 
indicate that, in July 1988, a preliminary report of X-rays 
of the veteran's kidneys and urinary bladder (KUB) showed 
that his left kidney was absent.  An April 1998 renal 
ultrasound noted that his left kidney appeared somewhat ill-
defined, with an apparent cystic structure overall.  

The certificate of death shows the veteran died in December 
2001 at the age of 74.  The immediate cause of his death was 
end-stage cardiomyopathy due to or as a consequence of 
atherosclerosis; a significant condition listed as 
contributing to his death, but not resulting in the 
underlying cause, was renal failure.  

At the time of the veteran's death, service connection was in 
effect for paranoid schizophrenia - evaluated as 50 percent 
disabling.  



Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury; and (3) medical nexus evidence linking (1) 
and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) obviously has been met since the 
veteran is deceased.  With respect to element (2), in-service 
incurrence of disease, the Board notes that despite the 
appellant's contention that the veteran died, not from heart 
failure, but rather from kidney failure, and that he suffered 
hypertension down through the years, she has not specifically 
contended that any of the conditions listed on the death 
certificate had their onset in service.  Notwithstanding, the 
Board points out that the medical evidence of record 
indicates there was no diagnosis of hypertension or kidney 
problems in service or within the one-year presumptive period 
after service.  It appears that a cardiovascular-renal 
disease was initially diagnosed many years after the veteran 
retired.  As such, insofar as the appellant contends that the 
conditions that led to the veteran's death started in 
service, her claim fails because element (2) has not been 
met.  [In addition, the medical opinion outlined below 
concluded that heart disease and renal failure were not 
related to service and did not manifest to a compensable 
degree within a year after service; element (3), 
medical nexus, has also not been met.]

The basis of this appeal is the appellant's contention that 
the veteran's service-connected schizophrenia, including 
medications he was taking for the condition, was a 
contributory cause of death.  During her October 2003 RO 
hearing, the appellant testified that the veteran's service-
connected psychiatric disorder caused stress - which, in 
turn, led to or aggravated his fatal heart disease.  
See October 2003 hearing transcript, pages 3-6.  As the 
veteran was service-connected for paranoid schizophrenia at 
the time of his death, element (2) is met in regards to this 
contention.

But with respect to element (3), medical nexus, there is no 
evidence supporting the claim for cause of death.  No health 
care professional has suggested there was a relationship 
between the veteran's service-connected psychiatric 
disability and his death - including in the specific manner 
alleged.  In fact, the only medical nexus opinion of record 
is against the appellant's claim.  In January 2005, a VA 
physician concluded: 

Based on my training and experience, and 
my detailed review of the claims file it 
is more likely than not that neither the 
fatal heart disease or renal failure or 
[the veteran's] problems with 
schizophrenia was of service origin or 
manifested to a compensable degree within 
one year after service discharge, and 
neither of the above was proximately due 
to or aggravated by his service-connected 
psychiatric disorder.  

The appellant has offered no medical evidence or findings 
that would support her position and contradict those reached 
by this commenting VA physician.  Rather, she has merely 
presented her own opinion.  However, it is now well-
established that a layperson without medical training, such 
as the appellant, is not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
[a lay person cannot offer a competent opinion on a subject 
requiring medical knowledge]; see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, to the extent the appellant is attempting 
to link the veteran's death to his service-connected 
disability or associated medications, her opinion is entitled 
to no probative value.



The appellant has been accorded ample opportunity to present 
competent medical evidence linking the veteran's death to his 
military service.  She has not done so.  See 38 U.S.C.A. 
§ 5107(a)[a claimant has the responsibility to present and 
support a claim for benefits].

Accordingly, element (3), medical nexus, has not been met.

In short, for the reasons and bases stated above, the Board 
concludes the preponderance of the evidence is against the 
proposition that the veteran's death was causally related to 
his military service.  Accordingly, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to DEA benefits pursuant to 38 U.S.C. Chapter 
35.

Pertinent Laws and Regulations

For the purposes of DEA under 38 U.S.C.A., Chapter 35, a 
child or surviving spouse of a veteran will have basic 
eligibility for benefits where the veteran was discharged 
under other than dishonorable conditions, and had a permanent 
total service-connected disability in existence at the date 
of his death; or where he died as a result of a service-
connected disability.  38 C.F.R. § 3.807(a) (2005).

Analysis

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death; as 
noted above, his only service-connected disability was 
paranoid schizophrenia - evaluated as 50 percent disabling.  
Moreover, as discussed in detail above the appellant has not 
shown that the cause of his death was service-connected.  The 
appellant has not met the conditions for eligibility for DEA 
under Chapter 35, Title 38, United States Code.  See 38 
C.F.R. § 3.807.  The appellant's claim is without legal 
merit; thus, it must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  

The claim for DEA benefits pursuant to 38 U.S.C. Chapter 35 
also is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


